Citation Nr: 0740409	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a right knee condition, 
to include Osgood Schlatter's disease. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from August 1984 until July 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The appeal initially included a claim for entitlement to 
Osgood Schlatter's disease of the left knee.  The RO granted 
service connection for this claim in a July 2007 rating 
decision.  Because the veteran has not filed a notice of 
disagreement pertaining to the assigned rating, the 
adjudication of this appeal has been resolved. 

The Board first considered this appeal in January 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  


FINDING OF FACT

A right knee condition was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.


CONCLUSION OF LAW

The criteria for a grant of service connection for a right 
knee condition have not been met. 38 U.S.C.A. §§ 1101, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in August 2003 and February 2007 
that fully addressed all notice elements.  Any deficiency 
with respect to the timing of the Dingess notice is 
nonprejudicial as the claim of service connection is being 
denied below.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and VA outpatient treatment records.  The 
veteran submitted private medical records in support of his 
claim.  Additionally, the veteran was afforded VA 
examinations in February 2005 and May 2007.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, in March 
2007, the veteran advised the RO he had no additional 
evidence to submit.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran seeks service connection for Osgood-Schlatter's 
disease of the right knee.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

As an initial mater, the February 2005 VA examination raised 
a question of whether the veteran had a pre-existing 
congenital defect of the knee.  In this regard, a veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  According to 38 C.F.R. 
§ 3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began. See 38 C.F.R. §  3.304(b)(1).

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003.  A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In the present case, the April 1984 examination performed in 
connection with the veteran's entrance into service noted no 
abnormalities of the knees.  In fact, the lower extremities 
were described as normal and the only significant history 
noted was asymptomatic pes planus.  Similarly, the veteran 
denied any history of trick or locked knee, swollen or 
painful joints, cramps in the legs, arthritis, rheumatism or 
bursitis, neuritis and paralysis on the April 1984 report of 
medical history.  Therefore, the veteran is presumed sound.  
38 C.F.R. § 3.304.  Because the presumption of soundness has 
attached, VA holds the burden of proving by clear and 
unmistakable evidence that both (1) the veteran's disease or 
injury pre-existed service and (2) that such disease or 
injury was not aggravated by service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

In the present case, there is no competent medical evidence 
dated prior to the April 1984 pre-induction examination.  The 
February 2005 VA examination which raised the issue of 
whether or not there was a congenital defect provided no 
rationale for this opinion.  Furthermore, the Board 
previously remanded the claim for specific findings 
concerning whether Osgood Schlatter's disease was considered 
a congenital defect.  In this regard, the veteran was 
afforded another VA examination in May 2007.  The examiner 
clearly explained that Osgood Schlatter's disease was 
osteochondritis of the tibial tubercle and was usually 
unilateral and occurred in boys between ages 10 and 15.  The 
examiner indicated the etiology was thought to be trauma from 
excessive traction by the patella tendon on the immature 
epiphysea insertion.  Major features included pain, swelling 
and tenderness over the tibial tubercle at the patellar 
tendon insertion.  The examiner specifically explained that 
Osgood Schlatter's was not a congenital or developmental 
defect of the knee but was related to trauma. 

In sum, the evidence indicates Osgood Schlatter's disease is 
not a congenital condition but rather a result of trauma.  
Furthermore, there is no competent medical evidence of record 
to elucidate the nature of the injury; any residuals; the 
course of treatment, or any other factors that may enable the 
Board to gauge any relevant information as to a preexisting 
right knee condition. As such, the evidence is insufficient 
to rebut the presumption of soundness.  Because the 
presumption of soundness has not been rebutted, the claim 
becomes one of service connection, without consideration of 
aggravation of a preexisting condition. See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The May 2007 VA examination confirmed a current diagnosis of 
degenerative joint disease of the right knee.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records, however, fail to document any 
complaints or treatment of a right knee condition.  While the 
service medical records show treatment for left knee problems 
in April 1988, there is no indication the right knee was 
injured at that time.  While the July 1988 examination 
performed in connection with the veteran's separation from 
service described the lower extremities as normal, the 
examiner did note a diagnosis of Osgood Schlatter's of the 
left knee and bilateral chondromalacia patellae.  

What is missing is competent medical evidence of a nexus 
between the current degenerative joint disease of the right 
knee and the chondromalacia patella noted in service.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A December 2003 VA x-ray report of the bilateral knees found 
no evidence of bony lesions or fractures.  The left tibial 
tuberosity showed a separate bony fragment, consistent with 
Osgood Schlatter's disease.  The tibial tuberosity on the 
right side was normal. The joints showed no evidence of 
subluxation or dislocation.  The right patellar tendon in the 
lateral projection appeared to have a focal area of 
calcification. This was most likely posttraumatic in nature.  
There were no retained foreign bodies. There was a small 
calcified structure in the medial calf region of the left leg 
most likely representing a phlebolith. There were no joint 
space effusions. The concluding impression was left tibial 
tuberosity changes consistent with Osgood Schlatter's disease 
and small area of calcification in the right patellar tendon, 
likely posttraumatic in nature. 

The veteran underwent a VA examination in February 2005.  
During this examination the veteran denied any specific 
complaints of the knees and denied any swelling.  He 
explained he was wheelchair bound as a result of a September 
2004 motor vehicle accident.  He denied any treatment for the 
knees prior to the accident.  The veteran described a history 
of Osgood Schlatter's disease in service.  The examiner 
reviewed the service records and reported a history of pes 
planus bilaterally and a history of a left proximal tibial 
trauma in April 1988.  Clinical examination reflected 
positive findings only for the left knee.  The right knee was 
without any obvious deformity or effusion.  The assessment 
was remote history of pes planus and right tibial injury 
which may have aggravated the congenital deformity and 
resulting in pain, due to the veteran's subsequent injury and 
wheelchair dependence it was not an active problem.  To the 
extent the February 2005 examiner concluded there was a right 
tibial injury, this appears to be an inadvertent 
typographical error.  The opinion in its entirety and the 
service medical records clearly reflect a tibial injury of 
the left extremity, not the right extremity.  Therefore, the 
February 2005 examination concluded with no significant 
findings of the right lower extremity.  

The veteran underwent another VA examination in May 2007.  
During this examination, he reported he had been disabled 
since a spinal cord injury in September 2004.  Prior to that 
he described a history of stiffness and pain in the knees 
since 1989.  He described pain, stiffness, swelling, heat, 
locking, fatigability and decreased endurance.  He denied 
weakness, redness or giving way.  He used a wheelchair and 
standing frame.  He denied surgery but explained he was 
injured in 1988 when he fell on his knees.  

Clinical examination reflected normal contour of the right 
knee and no active range of motion.  An x-ray of the knee 
found narrowing of the joint spaces.  The concluding 
diagnosis was degenerative joint disease mild of the 
bilateral knees and bilateral lower extremity paralysis 
secondary to a motor vehicle accident in September 2004.  The 
examiner reviewed the claims file and indicated there was no 
indication the right knee was injured.  The examiner 
explained the left knee had tibial tuberosity consistent with 
Osgood Schlatter's disease.  The examiner explained that 
service records did not document any problems with the right 
knee. Therefore given the trauma in service to the left knee, 
it was at least as likely the degenerative joint disease of 
the left knee was exacerbated by service but clearly noted 
that this did not apply to the right knee as there was no 
evidence the right knee was injured.  

None of the evidence provides the necessary nexus between the 
current degenerative joint disease and the chondromalacia 
patella in service.  However, the Board notes that the 
veteran reported to the May 2007 VA examiner that he fell on 
both knees in April 1988.  In this regard, the veteran is 
competent to testify as to the symptoms he experienced, 
including the facts and circumstances concerning his injury. 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is significant that 
service medical records directly after the injury in April 
1988, only reflect complaints of an injury to the left lower 
extremity.  Because these records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Thus, the board 
does not find credible the veteran's assertion that he 
sustained an injury to the right knee in service.

The first diagnosis of any condition of the right knee was an 
October 2003 VA outpatient treatment record that described 
bilateral knee pain (i.e. approximately 15 years after the 
veteran's separation from service).  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  The gap in evidence also indicates that 
the degenerative joint disease of the right knee did not 
manifest to a compensable degree within one year of the 
veteran's separation from service. As such, service 
connection pursuant to 38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 
3.309 is not warranted.

In sum, the only evidence of a nexus between the current 
disability and service is the veteran's own testimony.  
Although the Board does not doubt the veteran's belief that 
his right knee condition had its onset during service, the 
veteran is not a medical professional competent to render an 
opinion on matters of a medical diagnosis or the etiology of 
a diagnosed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, without evidence of an injury during service or 
evidence of a nexus, the preponderance of the evidence is 
against the veteran's claim.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee condition is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


